UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1465



JAMES P. MIXON, JR.,

                                              Plaintiff - Appellant,

          versus

COMMONWEALTH ATTORNEY'S OFFICE AND PERSONNEL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-699)


Submitted:   November 21, 1996            Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James P. Mixon, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil action involving domestic relations issues for lack of juris-

diction. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Mixon v. Commonwealth Attorney's
Office, No. CA-95-699 (E.D. Va. Apr. 24, 1996). We deny Mixon's

pending motions for appointment of counsel, for reconsideration of

this court's order deferring consideration of his request for coun-

sel, and for a jury trial. We dispense with oral argument because
the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2